United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1915
Issued: March 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from an April 27, 2009 decision of the
Office of Workers’ Compensation Programs, which found that he did not have a ratable hearing
loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this appeal.
ISSUE
The issue is whether appellant sustained a ratable hearing loss warranting a schedule
award.
FACTUAL HISTORY
On September 18, 2008 appellant, a 47-year-old quality assurance specialist, filed an
occupational disease claim alleging that he sustained a bilateral hearing loss due to work-related
noise exposure. He stated that he was exposed to constant noise while using pneumatic sanders,
grinders and buffers. Appellant submitted copies of audiograms for the period August 7, 1985
through June 1, 2005.

The Office referred appellant, together with a statement of accepted facts, to
Dr. Richard B. Dawson, a Board-certified otolaryngologist, for a second opinion evaluation
regarding the nature, extent and relationship of his hearing loss to his federal employment. In a
March 19, 2009 report, Dr. Dawson diagnosed bilateral high-frequency sensorineural hearing
loss, which he opined was due to appellant’s noise exposure in the course of his federal
employment. After reviewing the results of a March 16, 2009 audiogram, he stated that
appellant’s hearing loss was in excess of what would normally be predicted on the basis of
presbycusis. Dr. Dawson advised that the occupational noise levels were of sufficient intensity
and duration to have caused the hearing loss. Noting that the speech reception threshold in the
right ear was 25 decibels, he recommended the use of a hearing aid in the right ear. Dr. Dawson
attached a copy of the March 16, 2009 audiogram.1
On April 21, 2009 the district medical adviser reviewed Dr. Dawson’s March 19, 2009
report and audiologic testing performed on appellant. Applying the Office’s standardized
procedures to this evaluation, he determined that appellant did not have a ratable hearing loss
under the relevant standards of the American Medical Association, Guides to the Evaluation of
Permanent Impairment. Decibel losses for the left ear were totaled at 70, and divided by four, to
obtain the average hearing loss per cycle of 18. The 18 average was then reduced by the 25
decibel fence to equal 0 decibels, resulting in a zero percent loss. Decibel losses for the right ear
were totaled at 95, and divided by four, to obtain the average hearing loss per cycle of 24. The
24 average was then reduced by the 25 decibel fence to equal 0 decibels, resulting in a zero
percent loss. The medical adviser diagnosed noise-induced binaural hearing loss and
recommended the authorization of a hearing aid for the right ear.
In a decision dated April 27, 2009, the Office accepted appellant’s claim for binaural
hearing loss, due to his employment-related hearing exposure, and authorized a hearing aid for
the right ear. It determined that the extent of appellant’s hearing loss was not ratable and he was
not entitled to schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.4
1

Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed
decibel losses of 15, 20, 10 and 25 respectively; testing for the right ear at those frequency levels revealed decibel
losses of 25, 25, 15 and 30 respectively.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

2

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss, and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
the Office’s adoption of this standard for evaluating hearing loss.9
ANALYSIS
The Board finds that the evidence of record does not establish that appellant sustained a
ratable hearing loss.10
On April 21, 2009 the district medical adviser reviewed Dr. Dawson’s March 19, 2009
report and the audiologic testing performed on appellant. He properly applied the Office’s
standardized procedures to this evaluation. Testing for the left ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cps revealed decibel losses of 15, 20, 10 and 25 respectively. These
decibel losses were totaled at 70 decibels and were divided by 4 to obtain the average hearing
loss of 18 decibels. This average loss was then reduced by 25 decibels (25 decibels being
discounted as discussed above) to equal a negative figure. Testing for the right ear revealed
decibel losses of 25, 25, 15 and 30 respectively. These decibel losses were totaled at 95 decibels
and were divided by 4 to obtain the average hearing loss of 24 decibels. This average loss was
then reduced by 25 decibels, resulting in a negative figure. This 25 decibel fence is applicable to
all claims and is subtracted from the average loss to each ear. In rating hearing loss, the fence is
subtracted as it has been shown that the ability to hear everyday sounds under general listening
conditions is not impaired.11 The district medical adviser properly concluded that appellant did
not have a ratable hearing loss under the relevant standards of the A.M.A., Guides.12
5

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 2.0700.4.b
(January 2010).
6

Id.

7

Id.

8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
10

Appellant submitted audiograms for the period August 7, 1985 through June 1, 2005. This evidence did not
meet the Office’s criteria to establish an employment-related loss of hearing, as they were not certified by a
physician as being accurate. The Office does not have to review every uncertified audiogram, which has not been
prepared in connection with an examination by a medical specialist. Robert E. Cullison, 55 ECAB 570 (2004).
11

See L.S., 57 ECAB (2005).

12

Office procedures provide that percentages should not be rounded until the final percent for award purposes is
obtained. Federal (FECA) Procedure Manual, supra note 5. The Board notes that, although the Office rounded
percentages prior to the final percent, this application produced the same result as if the rounding had occurred when
the final percent was obtained. Therefore, the error was harmless.

3

On appeal, appellant contends that he is entitled to a schedule award because he sustained
a measurable hearing loss. He also asserts that his employer failed to keep a proper record of his
hearing tests over the course of his employment. The Board notes that the Office properly relied
on a comparison of prior audiograms to the most recent audiogram of March 16, 2009 in
determining the extent of appellant’s hearing loss. The district medical adviser properly
computed the percentage of appellant’s hearing loss based on the formula contained in the
A.M.A., Guides. There is no provision for granting a schedule award in the absence of a
measurable hearing loss after deducting the 25 decibel fence.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a ratable hearing
loss entitling him to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

